Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 8, 11 – 17 and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boldyrev et al. (US Pub. No. 20130103734), hereinafter referred to as Boldyrev.
Referring to claim 1, Boldyrev discloses a system comprising: 
a plurality of data access nodes (nodes 111, fig. 1), wherein each data access node includes a communication interface (interface of information sources 111, fig. 1); and   
5a processor (processor 603, fig. 6) coupled to the communication interface and configured to: 
receive via the communication interface a subset of data (meaningful data 303, fig. 3) included in a set of origin data (interface of information sources 303), at least a portion of the subset of data being optimized (isomorphic representations 303) for access from a respective data access node;  
and provide locally-optimized access to the subset of data (analytics pipeline step 321, fig. 3). 

As to claim 2, Boldyrev discloses the system of claim 1, wherein each data access node is associated with a corresponding set of users (user specific mobile terminal, para. 108).  



As to claim 4, Boldyrev discloses the system of claim 2, wherein each data access node is in physical or network proximity isto a corresponding set of users (queries regarding photos close to location, para. 0074).  

As to claim 5, Boldyrev discloses the system of claim 1, wherein each data access node receives a same subset of data (isomorphic representations 403, fig. 4).  

As to claim 6, Boldyrev discloses the system of claim 1, wherein each data access node receives a subset of data different from the respective subsets of data associated with one or more other data access nodes of the plurality of data access nodes (least meaningful data components 401, fig. 3).  

20 As to claim 7, Boldyrev discloses the system of claim 6, wherein for each data access node, the subset of data for a data access node is determined to achieve optimization for that data access node (data repository 117, fig. 4).  

As to claim 8, Boldyrev discloses the system of claim 1, wherein at least a subset of the plurality of data access nodes is remote from an origin database (data repository 117, fig. 4).  




As to claim 12, Boldyrev discloses the system of claim 11, wherein the transformation includes at least one of: creating and changing a compound data structure in which one record is stored within the field of another data structure (combination thereof delimit one or more equivalence classes, para. 0065).  

As to claim 13, Boldyrev discloses the system of claim 11, wherein the transformation includes transforming same data differently for different data access nodes of the plurality of data access nodes (extraction module 201 can use the aggregated queries for determining the one or more least meaningful data components 401, para. 0064).  

As to claim 14, Boldyrev discloses the system of claim 11, wherein the transformation is based at least in part on different at least one of: high level objectives, optimization goals, or optimization parameters (product of two or more non-trivial factors in a given set and represent least meaningful data components 401, para. 0066).  

As to claim 15, Boldyrev discloses the system of claim 1, wherein the subset of data is associated with a set of queries is associated with a respective data access node of the plurality of data access nodes (combination thereof delimit one or more equivalence classes, para. 0065).  



As to claim 17, Boldyrev discloses the system of claim 15, wherein the subset of data is based at least in part on observations over time (time consuming and labor intensive work, para. 0002).  

Claims 19 and 20 recite(s) the corresponding limitation of claim 1. Therefore, they are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boldyrev et al. (US Pub. No. 20130103734), hereinafter referred to as Boldyrev in view of Andre et al. (US Pub. No. 20120158650), hereinafter referred to as Andre. 
	

Boldyrev and Andre are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boldyrev and Andre before him or her, to modify the system of Boldyrev to include the database partitions of Andre. 
	The suggestion/motivation for doing so would have been to provide scalable distribution to memory database. 
Therefore, it would have been obvious to combine Andre with Boldyrev to obtain the invention as specified in the instant claim(s).

	
As to claim 10, Andre discloses the system of claim 1, wherein a first one of the plurality of data access nodes receives at least one row or at least one field different from a row or a field received by another one of the plurality of data access nodes (data fabrics, fig. 2).  

As to claim 18, Boldyrev and Andre does not explicitly disclose the system of claim 15, wherein the subset of data is based at least in part on machine learning. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boldyrev and Andre before him or her, to modify the system of Boldyrev to include the subset of data is based at least in part on machine learning since they are merely a design choice because machine learning uses subset data for analysis. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weissman et al. (US Pat. No. 8423535) disclose a query optimization system. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         


/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184